Citation Nr: 0000654	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated 20 percent disabling. 

2.  Entitlement to an increased evaluation for neuropathy of 
the left hand, currently rated 20 percent disabling. 

3.  Entitlement to an increased evaluation neuropathy of the 
right hand, currently rated 20 percent disabling. 

4.  Entitlement to an increased evaluation neuropathy of the 
left lower extremity, currently rated 10 percent disabling. 

5.  Entitlement to an increased evaluation neuropathy of the 
right lower extremity, currently rated 10 percent disabling. 

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1968.

The appeal on the issues of entitlement to increased ratings 
for diabetes mellitus, neuropathy of the left hand, 
neuropathy of the right hand, neuropathy of the left foot, 
and neuropathy of the right foot arises from the August 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denying increased 
ratings for diabetes mellitus, neuropathy of the left hand, 
neuropathy of the right hand, neuropathy of the left foot, 
and neuropathy of the right foot, from the respective 20, 20, 
20, 10, and 10 percent ratings assigned for those disorders. 

The appeal on the issue of entitlement to a total rating 
based on individual unemployability (TDIU) due to service-
connected disabilities arises from the December 1997 RO 
decision denying that claim.

In May 1999 the veteran was afforded a hearing in Washington, 
D.C., before the undersigned Board member.   

In correspondence dated by the veteran in June 1996 and 
received by the RO in June 1996, the veteran requested a 
temporary total post surgical convalescent rating pursuant to 
the provisions of 38 C.F.R. § 4.30.  Attached to this 
correspondence was a statement from a private physician 
reporting low back surgery in June 1996.  The veteran does 
not have service connection for a low back disorder at the 
current time.  This matter is referred to the RO for 
clarification and any appropriate action.  

FINDINGS OF FACT

1.  The veteran's diabetes mellitus is moderately severe, 
requiring large insulin doses and monitoring of diet and 
activities, but not resulting in considerable loss of weight 
and strength, and not resulting in episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  

2.  The veteran's service-connected neuropathy of the left 
hand due to diabetes mellitus is manifested by mild, 
incomplete paralysis of all radicular groups of the left 
upper extremity.  

3. The veteran's service-connected neuropathy of the right 
hand due to diabetes mellitus is manifested by mild, 
incomplete paralysis of all radicular groups of the right 
upper extremity.  

4.  The veteran's service-connected neuropathy of the left 
foot due to diabetes mellitus is manifested by mild, 
incomplete paralysis of the left sciatic nerve.  

5.  The veteran's service-connected neuropathy of the right 
foot due to diabetes mellitus is manifested by mild, 
incomplete paralysis of the right sciatic nerve.  

6.  The veteran has a seventh-grade education, and has work 
experience only in heavy manual labor. 

7.  The veteran's service-connected disabilities preclude all 
forms of gainful employment compatible with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The schedular requirements for a rating of 40 percent, 
but no more, for diabetes mellitus under both old (prior to 
June 6, 1996) and new (effective June 6, 1996) rating 
criteria, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic Code 
7913 (1995 and 1999).

2.  The schedular requirements for a rating in excess of 20 
percent for neuropathy of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 8513 (1999).

3.  The schedular requirements for a rating in excess of 20 
percent for neuropathy of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 8513 (1999).

4.  The schedular requirements for a rating in excess of 10 
percent for neuropathy of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 8520 (1999).

5.  The schedular requirements for a rating in excess of 10 
percent for neuropathy of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 8520 (1999).

6.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In VA outpatient treatments for diabetes mellitus from June 
1994 to June 1997, the veteran was noted to be experiencing 
weight gain, to exercise little due to pain, including in 
particular low back and radicular pain.  He was noted to have 
had no problems related to diabetes mellitus upon eye 
examination.

At a May 1996 VA examination for diabetes mellitus, the 
veteran's history of diabetes mellitus first diagnosed in 
1968 was noted.  Current treatment was with Glucotrol, 20 
milligrams in the morning and 20 milligrams at night.  The 
veteran reported that his blood sugar ran between 250 and 
300, and reported that he may be put on insulin shortly.  He 
complained of decreased visual acuity.  Weight was 
approximately 174 pounds; he reported that a physician 
recommended weight loss.  There was no history of 
ketoacidosis or hypoglycemia.  He was observed to be well 
developed and in no distress.  He walked with a limp.  There 
were neither skin ulcerations nor pruritus ani.  While fundi 
were not well visualized, no lesions were seen.  No 
cardiovascular dysfunctions were found.  Decreased light 
touch sensation appeared to be present in the right lower 
extremity below the knee to the right foot.  The examiner 
diagnosed status-post non-insulin-dependent diabetes mellitus 
with peripheral neuropathy.  

In a June 1996 letter, W. J. Werner, M.D., a private 
physician, informed that the veteran had recently undergone 
surgery in June 1996 for a large ruptured lumbar disc, and 
that he was then found to require insulin injections on a 
daily basis.  

Upon private orthopedic treatments from June 1996 through 
November 1996, by V. Guerrero, M.D., the veteran complained 
of ongoing tingling and aching in his hands, especially when 
driving and using his hands, as well as aching and numbness 
at night.  The veteran also complained of an ongoing 
symptomatic low back, with associated limited lumbosacral 
range of motion, lumbosacral tenderness, episodic pain or 
numbness radiating down his left or right hip or leg; with 
episodes disabling pain requiring bed rest.   Severe lower 
extremity pain in June 1996 was found to be compatible with a 
herniated L5-S1 disc.  A June 1996 MRI confirmed the disc 
herniation, and a L5-S1 lumbar hemilaminectomy with 
diskectomy was performed in June 1996, with relief of leg 
pain symptoms.  However, post surgery in July and September, 
1996, the veteran complained of pain, aching, and occasional 
numbness in the legs.  In November 1996 the veteran continued 
to complain of tingling and numbness in the hands, and the 
examiner noted that the veteran was planning to have surgery 
for his carpal tunnel syndrome. Also in November 1996 the 
veteran reported that his back was still symptomatic, with 
difficulty with prolonged sitting or standing, and disabling 
pain requiring bed rest for a few days following gathering 
some wood.  

At an October 1996 VA examination for diabetes mellitus, the 
veteran's history was noted, including recovery from lumbar 
disc surgery in June 1996.  The veteran was noted to be 
presently insulin-dependent, taking from 28 to 35 units of U 
100 NPH in the morning and from 18 to 26 units of U 100 in 
the evening, with no regular insulin taken.  He reported that 
his blood sugar fluctuated from the 50 to 60 range up to 180.  
He reported that his primary difficulties were bilateral arm 
numbness, bilateral leg pain and toe numbness.  He also 
reported numbness of the right anterior thigh.  The examiner 
found the veteran well-developed at 179 pounds and a height 
of five-feet-eight-inches.  A slight limp was noted.  The 
veteran reported a blood sugar as low as 40 approximately one 
month prior, but with no loss of consciousness.  He reported 
a highest blood sugar of 550 in June 1996.  He reported 
having a regular diet with four to five meals per day and 
sugar avoided.  He reported feeling that his activity was 
limited due to back pain and leg symptoms.  He reported 
getting no exercise, and estimated that he could walk "a 
couple hundred feet."  He reported that his weight 
fluctuated between 169 and 172 pounds, but reported that it 
was 184 pounds in September 1996.  He reported having no 
strength.  The examiner reported that there were no known 
vascular deficiencies.  The veteran reported that his vision 
was "terrible" with "lazy eye" in the left eye with 
inability to see anything but light in that eye, and a right 
eye that "blurs up" at times.  The examiner assessed 
insulin-dependent diabetes mellitus with problems involving 
peripheral neuropathy and ocular disturbances.  An 
ophthalmology consultation was to be obtained.  A VA eye 
examination in November 1996 revealed no evidence of diabetic 
eye disease.  The veteran also had a VA neurological 
examination in late 1996 in which subjective sensory symptoms 
were reported.  The clinical impressions included diffuse 
mild sensory neuropathy secondary to diabetes mellitus.  

At an April 1997 VA peripheral nerves examination, the 
veteran's history of gradual onset of paresthesias in the 
feet and fingertips was noted.  The examiner found cranial 
nerves II through XII intact, good finger-to-nose 
coordination bilaterally, normal gait, toes downgoing 
bilaterally, and deep tendon reflexes 2+ bilaterally except 
1+ bilaterally at the ankles.  There was decreased pin 
sensation distal to the ankles bilaterally, particularly over 
the lateral left foot.  The examiner noted that the veteran 
had a history of numbness of the left foot, associated with 
radiating back pain for months following a 1996 surgery for a 
herniated L5-S1 disc, with radiating pain to the left leg.  
The examiner assessed peripheral neuropathy secondary to 
diabetes mellitus, but also assessed bilateral ulnar 
neuropathy and left S1 radiculopathy.  

At a VA nerve conduction study conducted in July 1997, the 
veteran's medical history of insulin-dependent diabetes 
mellitus was noted, as were his complaints of numbness and 
tingling of the hands and feet.  The study was abnormal.  The 
examiner found results consistent with entrapment of the left 
ulnar nerve at the elbow, and entrapment of the right median 
nerve at the wrist.  The examiner also found, superimposed on 
these entrapments, mild sensory neuropathy largely 
characterized by myelin loss.  The examiner noted that that 
myelin loss neuropathy was typical of diabetes.  

At an August 1997 VA radiology evaluation for complaints of 
current right leg and foot pain, the veteran's history was 
noted of possible disk disease and disc surgery versus 
diabetic neuropathy was noted.  A 1.5 tesla scanner was used 
to evaluation the lumbar region.  The examiner assessed 
changes of the L4-S1 laminotomy with scar formation without 
mass effect related to scar formation; eccentric right 
anterolateral disk osteophyte complex with bilateral 
foraminal narrowing and slightly asymmetrical mild 
compression of exiting L5 roots, right greater than left; and 
facet degenerative change.  

At an August 1997 VA medical consultation, the veteran 
complained of chronic low back pain radiating down the right 
lower extremity, and numbness of the feet.  The veteran's 
history of a lumbar laminectomy for a herniated disc one year 
ago was noted.   The veteran's diabetes mellitus was also 
noted.  The  examiner found the lumbosacral spine range of 
motion limited in all directions with pain and tenderness, 
right greater than left.  

At an October 1997 VA diabetes mellitus examination, the 
veteran's history of diabetes mellitus since 1968 was noted, 
with current insulin dosage of 30 units in the morning and 20 
units in the evening.  The veteran's back pain with herniated 
disc status post laminectomy, and right carpal tunnel 
syndrome were also noted.  The veteran complained of pain in 
the right finger and metacarpal joints radiating to the 
elbow, sharp pain in the right foot, and diabetic neuropathy 
in the left foot and leg.  The veteran reported being 
hypoglycemic two or three times per year, blood sugar 
occasionally elevated to 220, no restricted diet, but limited 
activities.  He reported a 22-pound weight gain in the past 
year to a current 195 pounds.  There was no pruritus ani or 
vascular deficiencies.  Significant limitation of motion and 
many muscle spasms in the lumbar area were noted.  The 
examiner noted that the veteran wore a brace for his spine.  
The examiner diagnosed, in pertinent part, diabetes mellitus, 
right carpal tunnel syndrome, status post laminectomy for 
herniated disc, degenerative disc of the lumbar spine with 
neurological deficits, and diabetic neuropathy.

In a statement received in March 1998 the veteran reported 
that he was taking 50 units of insulin daily for his diabetes 
mellitus, as well as medication.  He further reported that he 
was on a restricted diet and that his activities were 
severely limited, as prescribed by VA physicians for his 
diabetes.  He also reported that he was receiving Social 
Security Disability benefits due to diabetes mellitus.  

At a May 1999 hearing in Washington, D.C., before the 
undersigned member of the Board, the veteran testified that 
he was treated two months prior for kidney disease and was 
currently under medication for kidney disease.  He added that 
the kidney disease had been verified by urine test.  He 
testified that he was taken off insulin for his diabetes 
mellitus in 1996 and treated with Glucotrol instead, but that 
when he fell and ruptured a disk in his back in 1996 he was 
again put on insulin, and has been on insulin for treatment 
of his diabetes since that time.  He testified that he took 
35 units of insulin in the morning and 28 units of insulin at 
night.  However, he testified that despite the insulin his 
diabetes was out of control, such that every two weeks he 
faxed his blood sugar readings to his treating physician and 
his treating physician changed his insulin prescription, 
either up or down.  He testified that his physician had told 
him that they had to get his diabetes under control.  
However, he testified that he had not been hospitalized for 
his diabetes mellitus in the past two to three years.  He 
testified that his physicians had asked him to walk daily or 
otherwise get daily exercise.  However, he testified that he 
could not walk from the hearing room to where he parked his 
car without resting, because he was weak and his legs hurt.

Regarding his hands, the veteran testified that they went 
numb, and resulted in difficulty gripping objects, due mostly 
to numbness but also due to lack of strength.  He testified 
that he worked out the numbness by moving around.  He 
testified that that he had laid bricks for 40 years but he 
could no longer perform these activities.  He testified that 
he used to be able to hold eight-inch cinderblocks with his 
arms straight out, but that his hands and arms would no 
longer permit him to do this.  Regarding his feet, he 
testified that they also went numb, so that he had stepped on 
a nail and didn't know it.  However, he added that this 
numbness also worked itself out.  

He testified that he had about seven years of formal 
education and had only worked as a bricklayer.  He testified 
that he last worked the whole year in 1996, and worked for 
only two or three months in 1997.  

Also at the hearing, the veteran's representative emphasized 
that the veteran was in receipt of Social Security Benefits 
due to his diabetes mellitus as well as due to a back 
disorder.  The claims file contains records of that February 
1998 grant of Social Security disability benefits, including 
copies of medical records relied upon for that determination.  

2.  Analysis for Increased Rating Claims

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claims are plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  These findings are based on the 
appellant's evidentiary assertions that his service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet. App. 
19 (1993).  

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. §  5107(a).  The Board notes that the veteran was 
afforded 30 days after the May 1999 Board hearing to provide 
records of reported recent treatment for kidney disease, but 
no records were submitted.  Based on the applicable rating 
criteria under consideration in this appeal, the Board does 
not find that those records of treatment for a kidney 
disorder are necessary for an equitable determination of 
claims appealed herein.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

3.  Increased Rating for Diabetes Mellitus - 
Analysis

The veteran claims entitlement to an increased rating for his 
service-connected diabetes mellitus above the 20 percent 
currently assigned.  

The current claim for an increased rating for the veteran's 
service-connected disorders was received by the RO in April 
1996, and it was this claim which led to the  August 1996 
rating action.  During this period, the rating criteria for 
diabetes mellitus was changed, effective June 6, 1996.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  The Board will consider 
the veteran's entitlement to a higher rating for diabetes 
mellitus under both the old and new criteria.  

It is important to note that the RO in its December 1997 and 
March 1998 Supplemental Statements of the Case reviewed the 
claim for the next higher, 40 percent rating considering 
criteria applicable both prior to and subsequent to the June 
1996 change in rating criteria for diabetes mellitus.  The 
veteran has been given adequate notice and the opportunity to 
submit evidence or argument on the question.  The Board finds 
that there is no prejudice to the veteran in the final 
adjudication of this claim.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  

Under the old rating criteria, where diabetes mellitus is 
severe, with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances, a 60 percent rating is warranted; where the 
diabetes mellitus is moderately severe, requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational or 
recreational activities, a 40 percent rating is warranted; 
and where the diabetes mellitus is moderate, with moderate 
insulin or oral hypoglycemic agent dosage and restricted 
(maintenance) diet, but without impaired health or vigor or 
limitation of activity, a 20 percent rating is assigned. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The veteran is currently taking insulin twice daily and is 
under medical supervision for his diabetes mellitus.  These 
daily dosages totaling 50 units or more daily are large.  The 
veteran also has diet restriction and regulation of 
activities in keeping with his monitoring of blood sugar 
levels and insulin injection dosages.  Though the veteran has 
been noted to be also limited in his activities due to his 
back disorder with radiculopathy, there is some medical 
evidence to the effect that limitation of activity due to 
diabetes mellitus is also present.  Accordingly, the criteria 
for a higher, 40 percent rating are met under the old rating 
schedule for diabetes mellitus. Diagnostic Code 7913 (1995).

Under the old rating criteria, however, a 60 percent rating 
is not warranted without severe disability, including 
considerable loss of weight and strength, neither of which 
has been shown to be present in the veteran's case.  To the 
contrary, the medical record informs that the veteran has 
been assigned diets in an attempt to reduce his weight, to 
reverse the course of recent weight gains.  Medical examiners 
have not noted significantly reduced strength, the veteran's 
statements to the contrary notwithstanding.  Accordingly, a 
still greater increase in the assigned rating, to 60 percent, 
is not warranted under the old rating criteria for diabetes 
mellitus.  Diagnostic Code 7913 (1995).

Under the new rating criteria, where diabetes mellitus 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet, a 20 percent rating is assigned; 
where diabetes mellitus requires insulin, restricted diet, 
and regulation of activities, a 40 percent rating is 
assigned; where diabetes mellitus requires insulin, 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would be 
compensable if separately evaluated, a 60 percent rating is 
assigned.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).  

In this case, the veteran has not alleged and the medical 
record does not show that the veteran's diabetes mellitus has 
been manifested by ketoacidosis or hypoglycemic reactions of 
such severity as to require one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  
Accordingly, an increased rating to 60 percent is not 
warranted under the new criteria for diabetes mellitus.  
Diagnostic Code 7913 (1999).  

Thus, considering both the old and new rating criteria for 
diabetes mellitus, the Board finds that an increased rating 
to 40 percent, but not to 60 percent, is warranted. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995 and 1999).  


3. Increased Ratings for Peripheral Neuropathies - 
Analysis

As recent VA and private examiners have noted, the veteran 
has degenerative disc disease of the lumbosacral spine with a 
L5-S1 laminectomy to correct a herniation, with compression 
of the L5 roots, right greater than left, and facet 
degenerative change, with associated pain and numbness 
radiating into the lower extremities.  The veteran also has 
neurological deficits associated with degenerative disc 
disease.  Also noted was right carpal tunnel syndrome. As 
noted above, a July 1997 VA nerve conduction study examiner 
found neuropathy in the right upper extremity due to median 
nerve entrapment at the wrist, and neuropathy in the left 
upper extremity due to entrapment of the ulnar nerve at the 
elbow.  That examiner found that myelin loss neuropathy 
typical of diabetes superimposed mild sensory neuropathy over 
those underlying neuropathies due to nerve entrapment.  In 
short, recent VA and private examiners have found 
radiculopathies due to impingements in the upper and lower 
extremities, with mild overlaying neuropathies in the 
extremities which the Board may presume, for purposes of this 
decision (in the absence of medical evidence to the 
contrary), are due to the veteran's diabetes mellitus. 

The veteran's neuropathy of the left hand and neuropathy of 
the right hand are properly rated under Diagnostic Code 8513, 
for paralysis of all radicular groups for the left upper 
extremity and right upper extremity.  Under that Code, where 
paralysis is incomplete and mild, a 20 percent rating is 
assigned for the major or minor upper extremity; where 
paralysis is incomplete but moderate, a 40 percent rating is 
assigned for the major upper extremity, and a 30 percent 
rating is assigned for the minor upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (1999).  

The evidence is to the effect that the veteran's peripheral 
neuropathy in the left and right hands due to diabetes 
mellitus is mild, and warrants only the 20 percent disability 
rating already assigned for each hand under Diagnostic Code 
8513.  In the absence of objective evidence to the contrary, 
the preponderance of the evidence is against assignment of a 
higher, 30 percent rating for the minor upper extremity, or a 
higher, 40 percent rating for the major upper extremity due 
to diabetic peripheral neuropathy.

Essentially the same reasoning holds for the lower 
extremities.  While medical examiners have diagnosed 
peripheral neuropathy in the lower extremities due to 
diabetes mellitus supporting the grants of disability 
benefits for neuropathies of the left and right feet, they 
have also identified fairly significant radiculopathy due to 
the veteran's low back disorder with degenerative disc 
disease and nerve impingement, and status-post laminectomy to 
correct disc herniation.  

The veteran's service-connected neuropathies of the left and 
right feet due to diabetes mellitus are properly rated under 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  
Under that Diagnostic Code, for each lower extremity 
(including the foot), where there is incomplete, mild 
paralysis, a 10 percent rating is assigned; and where there 
is incomplete, moderate paralysis, a 20 percent rating is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).  
Because the veteran only has mild peripheral neuropathy in 
each foot attributable to his diabetes mellitus, with that 
neuropathy overlying more severe nerve disability in the low 
back radiating into each lower extremity, a higher, 20 
percent rating under that Code, for moderate peripheral 
neuropathy in each foot is not supported by the objective, 
medical evidence of record.   

The preponderance of the evidence is against the claims for 
increased ratings for the veteran's neuropathies of the left 
hand, the right hand, the left foot, and the right foot, and, 
therefore, the benefit of the doubt doctrine does not apply, 
and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


4.  Total Disability Rating for Compensation Purposes
Based on Individual Unemployability

Initially, the Board finds the appellant's claim for a total 
disability rating based on unemployability due to his 
service-connected disabilities well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion 
that his service-connected diabetes mellitus, neuropathy of 
the left hand, neuropathy of the right hand, neuropathy of 
the left foot, and neuropathy of the right foot, taken 
together, are so disabling as to preclude substantially 
gainful employment; this implies a higher level of disability 
than is reflected in his current ratings.  See Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the issues decided herein has been obtained.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of a single 
service-connected disability ratable at 60 percent or more; 
or as a result of multiple disabilities of a common etiology 
which combine to a rating of 60 percent or more; or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).  

Considering the veteran's bilateral upper and lower extremity 
peripheral neuropathies, with the bilateral factor added for 
both sets of extremities, the veteran veteran's service-
connected disabilities combine to 70 percent disabling.  As 
they are all of a common etiology (diabetes mellitus), only a 
60 percent rating is required to meet the above-described 
initial schedular standard for a total rating based on 
individual unemployability.  Hence that required standard is 
met.  38 C.F.R. § 4.16. 

The remaining question is whether the veteran is unemployable 
due to his service-connected disabilities.  The veteran 
submitted his claim for unemployability in April 1997 
informing that he had only a fifth-grade education.  The 
veteran testified at the May 1999 Board hearing in 
Washington, D.C., that he had a seventh-grade education.  In 
either case, it is evident that the veteran's education is 
limited.  The veteran's record reflects that he has worked in 
heavy manual labor as a bricklayer throughout his adult life.  
He lacks specialized skills as would afford him the ability 
to obtain or retain substantially gainful employment in a 
field not requiring manual labor.  The Board further finds 
that the veteran's service-connected diabetes mellitus and 
his peripheral neuropathies preclude heavy or light manual 
labor, primarily due to the exertional constraints of his 
diabetes mellitus.  Hence the veteran's service-connected 
disabilities preclude all forms of gainful employment 
compatible with his education and occupational experience.  
Accordingly, the Board finds that the evidence favors a grant 
of a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
38 C.F.R. §§ 3.340, 4.16 (1999).


ORDER

1.  A 40 percent rating is granted for diabetes mellitus, 
subject to the regulations governing the payment of monetary 
awards.

2.  Entitlement to an increased rating above the 20 percent 
currently assigned for neuropathy of the left hand is denied.  

3.  Entitlement to an increased rating above the 20 percent 
currently assigned for neuropathy of the right hand is 
denied.  

4.  Entitlement to an increased rating above the 10 percent 
currently assigned for neuropathy of the left foot is denied.  

5.  Entitlement to an increased rating above the 10 percent 
currently assigned for neuropathy of the right foot is 
denied.  

6.  A total disability rating for compensation purposes based 
on individual unemployability due to the veteran's service-
connected disabilities is granted, subject to the regulations 
governing the payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

